Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1 and dependent claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-20, previously withdrawn from consideration as a result of a restriction requirement, these claims are hereby rejoined with amendments and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Zhang, Daifei on 1/20/22.

The application has been amended as follows:
1. (Currently amended) An image acquisition module, comprising:
a mounting seat comprising a pedestal and a light transmission member, the light transmission member being coupled to the pedestal, wherein the pedestal and the light transmission member cooperatively define a receiving cavity;
a camera assembly having an incident face, the camera assembly being arranged in the receiving cavity and the incident face exposing from the light transmission member; and
a light source configured to emit light transmitting through the light transmission member;
wherein the light transmission member comprises a first mounting portion, the first mounting portion is provided with a receiving groove, and a part of a structure of the pedestal is arranged at a groove opening of the receiving groove in a covering manner to define the receiving cavity;
wherein the first mounting portion comprises a top end face, a front end face and a bottom end face which are sequentially abutted, the top end face is parallel to the bottom end face, the incident face exposes from the front end face, the light transmission member comprises a second mounting portion, the second mounting protruded from the bottom end face, the light source is arranged at an accommodation groove of the second mounting portion, and the light emitted by the light source is transmittable towards a side where the incident face and the bottom end face positioned till the second mounting portion; 
wherein the camera assembly comprises an inductive sensor and a lens group, and the lens group enables external light to get incident to the inductive sensor: and the first mounting portion is provided with a bayonet communicated with the receiving groove, and the lens group is arranged at the bayonet; a first flexible printed circuit, wherein the first flexible printed circuit is electrically connected to the light source. the first flexible printed circuit has a first retractable section, and the first retractable section is able to bend to wrap the second mounting portion; a second flexible printed circuit, wherein the second flexible printed circuit is electrically connected to the inductive sensor, the second flexible printed circuit has a second retractable section, and the second retractable section is able to bend to wrap the first retractable section.
2. (Cancelled).
3. (Cancelled).
4. (Previously presented) The image acquisition module of claim 1, wherein the receiving groove passes through the top end face, the pedestal comprises an end 
5. (Cancelled).
6. (Cancelled).
7. (Cancelled).
8. (Currently amended) The image acquisition module of claim [[7]]1, wherein the first flexible printed circuit has a first connecting section coupled to the first retractable section, the second flexible printed circuit has a second connecting section coupled to the second retractable section, and the first connecting section is coupled to the second connecting section.
9. (Currently amended) A mobile terminal, comprising:
a terminal device, in which a mounting groove is defined; and
an image acquisition module of claim 1; 

wherein at the first position, the mounting groove accommodates the image acquisition module and the incident face is kept hidden in the terminal device; and at the second position, the image acquisition module extends from the mounting groove, and the incident face exposes from the terminal device.
10. (Previously presented) The mobile terminal of claim 9, wherein the terminal device comprises a first face, a second face opposite the first face, and a lateral peripheral face coupled between the first face and the second face; at the second position, the incident face exposes from the first face.
11. (Previously presented) The mobile terminal of claim 10, wherein the terminal device comprises a display screen, and a display region of the display screen faces a side where the first face positioned or a side where the second face positioned.
12. (Previously presented) The mobile terminal of claim 10, wherein the terminal device comprises a display screen, the display screen has a first display region and a second display region, the first display region faces a side where the first face positioned, and the second display region faces a side where the second face positioned.

14. (Previously presented) The mobile terminal of claim 13, wherein, at the first position, the first retractable section bends to wrap a part of a structure of the light transmission member.
15. (Previously presented) The mobile terminal of claim 13, wherein, at the first position, the second retractable section bends to wrap the first retractable section.
16. (Previously presented) The mobile terminal of claim 13, wherein the first flexible printed circuit has a first connecting section coupled to the first retractable section, the second flexible printed circuit has a second connecting section coupled to the second retractable section, the first connecting section is coupled to the second connecting section, and the first connecting section and the second connecting section are electrically connected to the main board respectively.

18. (Currently amended) A mobile terminal, comprising:
a terminal device, in which a mounting groove is defined; and
an image acquisition module of claim 1. 
19. (Previously presented) The mobile terminal of claim 18, wherein the terminal device comprises a first face, a second face opposite the first face, and a lateral peripheral face coupled between the first face and the second face.


Allowable Subject Matter
Claims 1, 4, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the light source is arranged at an accommodation groove of the second mounting portion, and the light emitted by the light source is incident transmittable towards a side where the incident face and the bottom end face positioned till the second mounting portion; wherein the camera assembly comprises an inductive sensor and a lens group, and the lens group enables external light to get incident to the inductive sensor: and the first mounting portion is provided with a bayonet communicated with the receiving groove, and the lens group is arranged at the bayonet; a first flexible printed circuit, wherein the first flexible printed circuit is electrically connected to the light source. the first flexible printed circuit has a first retractable section, and the first retractable section is able to bend to wrap the second mounting portion; a second flexible printed circuit, wherein the second flexible printed circuit is electrically connected to the inductive sensor, the second flexible printed circuit has a second retractable section, and the second retractable section is able to bend to wrap the first retractable section
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Chambers (US 20070279481) in view of Strobert (US 20190260943), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841